Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and arguments included from the response received 11 August 2021 are sufficient so that the rejection of record under 35 U.S.C. § 112(a) and (b) has been overcome.  Accordingly, the aforementioned rejection has been withdrawn. However, further amendments to the specification are needed to obviate objectionable matters.
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Attorney Paul E Rossler on 02 September 2021. An agreement was made to the specification with the following amendments set forth herein.
Amendments to the Specification
Amendments to the specification are needed to obviate certain objectionable matters. In particular, the following amendments have been made to the specification.
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II.  While the aforementioned requirement for a brief description has been fulfilled, the current descriptions are poorly formatted and not in a preferred form.  In particular, they do not actually identify the subject matter being depicted and whether the views are shown in elevation or plan.  For this reason, the Examiner would strongly suggest revising the descriptions for added clarity.

-- 1.1 is a rear elevation view of an ANPHIBIAN VEHICLE embodying my new design;
1.2 is a front elevation view thereof;
1.3 is a rear and right side perspective view thereof;
1.4 is a front and left side perspective view thereof;
1.5 is a right side elevation view thereof;
1.6 is a left side elevation view thereof; and
1.7 is a top plan view thereof. --
The feature statements that precede the claim includes redundant descriptions for the figures. These descriptions should be and are already part of the descriptions of the reproductions section. 
In order to remove any excess and/or redundant explanations, the paragraph in the specification that reads:
[The design is for an amphibian vehicle; the parts shown by means of broken lines in the reproductions are not part of the claimed design; Fig. 1.1: rear view of an amphibian vehicle; Fig. 1.2: front view thereof; Fig. 1.3: right perspective view thereof; Fig. 1.4: left perspective view thereof; Fig. 1.5: right view thereof; Fig. 1.6: left view thereof; Fig. 1.7: top plan view thereof.]
 has been amended to read as follows:
-- The broken lines in the reproductions illustrate portions of the ANPHIBIAN VEHICLE that form no part of the claimed design. --
Conclusion
An Examiner’s amendment to the record has been stated. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914